DETAILED ACTION
Claims 1-4, 8, 12-16, 20, and 23-30 filed July 13th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13th 2022 has been entered.

Allowable Subject Matter
Claims 1-4, 8, 12-16, 20, and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments filed July 13th 2022 overcome the prior art combination of Zhu (US2019/0058703), Steiner et al. (US2015/0338917), Coleman (US2015/0351655), Opie et al. (US2018/0303595), Connor (US2015/0313496). The claims 1 and 12 incorporates previous claims 5 and 21 into the independent claim. Claims 23 and 29 incorporate previous claims 6 and 21 into the independent claim. Agreement was reached in the interview on July 8th 2022 that such amendments would overcome the cited prior art combination, but that further search and consideration would be required. Upon further searching, the Examiner was unable to find the use of a detection of a reduction in an intensity of a power spectral density of a neural related signal and subsequent increase in the intensity of a power spectral density of the neural related signal in order to transmit an input command to the device. Therefore, the 103 rejection is withdrawn and the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624